Citation Nr: 0618269	
Decision Date: 06/21/06    Archive Date: 06/27/06	

DOCKET NO.  04-00 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint/degenerative disc disease of 
the lumbar spine prior to September 30, 2005. 

2.  Entitlement to a current evaluation in excess of 40 
percent for degenerative joint/degenerative disc disease of 
the lumbar spine.

ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1998 to April 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
and a January 2006 decision by the Appeals Management Center 
in Washington, D.C.

In a rating decision in January 2006, the RO granted a 40 
percent evaluation for degenerative joint disease of the 
lumbar spine, effective from September 30, 2005, the date of 
a VA examination.  That same rating decision granted service 
connection (and a 10 percent evaluation) for radiculopathy of 
the left lower extremity associated with the veteran's 
service-connected low back disability, once again, effective 
from September 30, 2005.  The veteran voiced no disagreement 
with the grant of service connection and assignment of a 10 
percent evaluation for radiculopathy of the left lower 
extremity.  Accordingly, that issue is not currently before 
the Board.  

This case was previously before the Board in May 2005, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  Prior to September 20, 2005, the veteran's service-
connected low back disability was characterized by no more 
than mild intervertebral disc syndrome, producing no more 
than a slight limitation of motion of the lumbar spine, with 
no evidence of incapacitating episodes.  

2.  The veteran's service-connected low back disability is 
currently productive of forward flexion of the thoracolumbar 
spine to 30 degrees, with no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine, or of 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint/degenerative disc disease of the 
lumbar spine prior to September 30, 2005 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and 
Part IV, Codes 5292, 5293 (effective prior and subsequent to 
September 23, 2002).

2.  The criteria for a current evaluation in excess of 40 
percent for degenerative joint/degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5242, 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005). 

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of April 2002, January 2004, 
and June 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision(s), as well as a November 2003 
Statement of the Case (SOC), and a January 2006 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already provided to VA, 
or obtained by VA on the veteran's behalf.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibility between himself and VA in 
obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes multiple 
VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes 
his multiple contentions, as well as various VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
his service-connected low back disability.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991)], the regulations do not give past medical reports 
precedence over current findings.

In the case at hand, service connection and an initial 10 
percent evaluation for the veteran's low back disability were 
made effective April 3, 2002, the date of receipt of the 
veteran's claim for service connection.  However, in a 
subsequent decision of January 2006, the veteran's previous 
10 percent evaluation was increased to 40 percent, effective 
from September 30, 2005, the date of a VA examination.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board must determine which version 
of the law and regulation is more favorable to the veteran.  
If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 23, 2002, a 10 percent evaluation was 
warranted where there was evidence of slight limitation of 
motion of the lumbar spine, or, in the alternative, mild 
intervertebral disc syndrome.  A 20 percent evaluation, under 
those same regulations, required demonstrated evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe limitation of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the disease disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 10 
percent evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the previous 12 
months.  A 20 percent evaluation required evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the previous 12 
months, while a 40 percent evaluation required evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In like manner, a 60 percent evaluation was indicated where 
there was evidence of incapacitating episodes having a total 
duration of at least six weeks during the previous 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002 to September 25, 2003).  These criteria 
remained in effect with the revision effective September 26, 
2003, except the diagnostic codes changed.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

Under the schedular criteria which became effective September 
26, 2003, a 10 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with a loss of 50 percent or more of height.  A 20 
percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or, in the alternative, evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 50 percent evaluation is warranted where there is 
demonstrated evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, with a 60 percent evaluation requiring 
demonstrated evidence of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(effective September 26, 2003) (for the purpose of evaluation 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic, orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002), and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003.

As an initial matter, the veteran has been awarded service 
connection and a separate 10 percent evaluation for 
radiculopathy of the left lower extremity associated with 
service-connected low back disability.  As noted above, the 
veteran has voiced no disagreement with that award of 
benefits.  Accordingly, the Board will confine its review to 
other manifestations of the veteran's service-connected 
degenerative joint/degenerative disc disease of the lumbar 
spine.

Upon review of the evidence, the Board finds that, prior to 
September 30, 2005, there was no evidence that the veteran 
suffered from more than mild intervertebral disc syndrome 
productive of a slight limitation of motion of the lumbar 
segment of the spine, or incapacitating episodes sufficient 
to warrant the assignment of a greater than 10 percent 
evaluation.  While at the time of a VA orthopedic examination 
in June 2002, the veteran complained of chronic low back 
pain, range of motion measurements of the lumbar spine showed 
forward flexion to 90 degrees with pain, with extension to 30 
degrees without pain.  Right lateral flexion and rotation 
were to 30 degrees, once again with pain, while left lateral 
flexion and rotation were to 45 degrees without pain.  Noted 
at the time of examination was that pain was the veteran's 
only limiting factor.  Radiographic studies of the 
lumbosacral spine, while showing evidence of spina bifida 
occulta at the level of the fifth lumbar vertebra, revealed 
evidence only of minimal degenerative disc disease.  The 
pertinent diagnosis noted was mild degenerative disc disease 
of the lumbar spine.  

Not until the time of a subsequent VA orthopedic examination 
in September 2005 was there evidence of increased low back 
symptomatology sufficient to warrant the assignment of a 40 
percent evaluation.  More specifically, at the time of that 
examination, forward flexion of the thoracolumbar spine was 
from 0 to 40 degrees, with pain at greater than 30 degrees.  
Extension was to 10 degrees, with pain at greater than 0 
degrees.  Left and right lateral flexion were from 0 to 10 
degrees, with pain bilaterally at the limits of motion, 
somewhat greater on the left than the right.  Left and right 
lateral rotation were from 0 to 10 degrees, with pain at the 
limits of motion, once again, somewhat greater on the left 
than the right.  

As noted above, in order to warrant an evaluation in excess 
of 40 percent for the veteran's service-connected low back 
disability, there would, of necessity, need to be 
demonstrated the presence of unfavorable ankylosis of the 
entire thoracolumbar spine, or, in the alternative, 
intervertebral disc syndrome productive of incapacitating 
episodes having a total duration of at least six weeks during 
the previous 12 months.  As is clear from the above, there is 
no indication that, at any time, either in the past, or 
presently, the veteran has suffered from ankylosis (either 
favorable or unfavorable) of the thoracolumbar spine.  Nor is 
there evidence that, as a result of the veteran's service-
connected low back disability, he has suffered incapacitating 
episodes having a total duration of at least six weeks during 
the past year.

Under the circumstances, the Board is of the opinion that a 
greater than 10 percent evaluation for the veteran's service-
connected degenerative joint/degenerative disc disease of the 
lumbar spine prior to September 30, 2005 is not indicated.  
Nor is there evidence that the veteran is currently entitled 
to a greater than 40 percent evaluation for that same 
disability.  Accordingly, the claims for increase must be 
denied.  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint/degenerative disc disease of the lumbar 
spine prior to September 30, 2005 is denied.

A current evaluation in excess of 40 percent for degenerative 
joint/degenerative disc disease of the lumbar spine is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


